       Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020




                                                                              App. 1

                                        NOT FOR PUBLICATION
                    UNITED STATES COURT OF APPEALS
                                          FOR THE NINTH CIRCUIT

In re: CLIVEN D. BUNDY,                                                                          No. 18-70359
----------------------------------------------------------------------------------------------   D.C. No. 2:16-cr-
CLIVEN D. BUNDY,                                                                                 00046-GMN-PAL-1
AKA Cliven Bundy,                                                                                District of Nevada,
                     Petitioner,                                                                 Las Vegas

v.                                                                                               ORDER

UNITED STATES DISTRICT                                                                           (Filed Apr. 24, 2018)
COURT FOR THE DISTRICT
OF NEVADA, LAS VEGAS,
                     Respondent,
UNITED STATES OF
AMERICA,
                     Real Party in Interest.

Before: W. FLETCHER, GOULD, and BYBEE, Circuit
Judges.
   The petition for writ of mandamus is hereby DE-
NIED.



GOULD, Circuit Judge, dissenting:
    I respectfully dissent for the reasons stated in my
prior dissent on the initial mandamus petition filed by
  Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020




                         App. 2

Mr. Klayman after his pro hac vice application to rep-
resent then criminal defendant Cliven Bundy had been
denied by the district court. See In re Bundy, 840 F.3d
1034, 1049 (9th Cir. 2016) (Gould, J., dissenting). I dis-
sent also based on the Supreme Court’s authority in
United States v. Munsingwear, Inc., 340 U.S. 36 (1950),
because at this stage the district court has dismissed
the criminal claims against Cliven Bundy, based on al-
leged government misconduct, and so the matter of Mr.
Klayman’s desired pro hac vice application to repre-
sent Bundy is currently and effectively moot.
     The Government suggests in footnote 5 of its An-
swer from the United States (Plaintiff–Real Party in
Interest), that Klayman’s mootness premise may be
undermined if the district court grants a pending mo-
tion to reconsider its dismissal, or if the Government
filed an appeal of the dismissal and prosecuted after a
reversal in the appellate courts. However, those possi-
bilities are speculative because there is now no crimi-
nal prosecution pending the defense of which would be
assisted by Klayman’s pro hac vice application for ad-
mission. But if there were to occur a renewed prosecu-
tion of Bundy, for either of those potential reasons,
then Klayman could once more seek to represent him
pro hac vice and proceedings would follow. I view those
possibilities as speculative at present because no one
could say that either would occur. The immediate prob-
lem for Klayman is the existence of the prior decisions
of the district court denying pro hac vice admission and
of this panel denying mandamus relief. Those opinions
are now effectively unreviewable on further appeal,
  Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020




                         App. 3

and the only appeals thus far have concerned only the
extreme standards governing issuance of mandamus
relief.
     It is true that our circuit’s law only requires vaca-
tur for mootness in civil cases under the authority of
Munsingwear. So in that sense, because Klayman’s at-
tempted pro hac vice admission arises in the context of
a criminal case, it might be difficult to say there is any
“clear error” here, such as ordinarily animates the giv-
ing of mandamus relief under Bauman v. U.S. Dist.
Court, 557 F.2d 650 (9th Cir. 1977). In fact that argu-
ment is asserted by the government in opposing this
mandamus petition, that this petition relates to a
criminal case and Munsingwear relief is only the rule
for civil cases. But while Klayman’s client Cliven
Bundy was the target defendant of the dismissed crim-
inal case, the denial of Klayman’s petition for writ of
mandamus cannot be viewed as anything other than a
civil proceeding. And even if a mandamus petition re-
lated to a representation in a criminal case should be
viewed as a criminal matter, there’s no sound reason
why the reasoning and policy of Munsingwear would
not make its rule still applicable.
     Although Bundy now is out of his original criminal
case which has been dismissed as a result of the gov-
ernment misconduct, the damage to Klayman from
wrongful denial of his attempted pro hac vice admis-
sion, is still present. So his current mandamus petition
is not moot by analogy to the collateral order doctrine
of Cohen v. Benefit Indus. Loan Corp., 337 U.S. 541, 546
(1949).
  Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020




                         App. 4

     I respectfully dissent from denial of the current
mandamus petition because of what I consider to be an
unnecessary and excessive negative impact of the dis-
trict court’s decision denying pro hac vice admission,
and our prior decisions denying mandamus relief, on
the practice and reputation of Klayman.
     I do not share the Petitioner’s view that there has
been any bias against him by any member of our panel.
But I am motivated to dissent because these proceed-
ings have become overblown. If, as I believe, the crimi-
nal case against Bundy is over, with the pro hac vice
admission issue here being a dead letter, then I see no
substantial reason in fairness why the prior decisions
of the district court and of our court on this matter
need to stand of record, serving no purpose at this
stage, and potentially and unfairly being to the detri-
ment of Klayman’s practice and reputation. Having
dissented from the initial denial of mandamus relief by
us when Klayman first challenged the denial of pro hac
vice status in the district court, I respectfully maintain
my dissent here.
    I respectfully continue to believe that the initial
denial of pro hac vice was wrong, in substance and in
the standard applied. It was wrong in substance be-
cause Klayman is an inventive and aggressive crimi-
nal defense attorney, a counsel of choice for Bundy who
faced the risk of life imprisonment at his age of more
than 70. In my view Klayman was just what Bundy
needed because of Bundy’s controversial status as a de-
fendant, and the broad array of federal power lined up
against Bundy. In those circumstances, archaic rules
  Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020




                        App. 5

giving district courts substantial discretion to control
what attorneys appear in the district court, should nec-
essarily give way to the Sixth Amendment right of the
defendant to the counsel of his or her choice as part of
the defense team, except when exclusion of a chosen
defense counsel is justified by the most extreme cir-
cumstances showing a superior government interest,
but such circumstances were not presented here.
     The decision is also wrong for applying the incor-
rect standard in this respect. Like the Fifth Circuit in
In re Evans, 524 F.2d 1004, 1007 (5th Cir. 1975), and
the Eleventh Circuit in Schlumberger Techs., Inc. v.
Wiley, 113 F.3d 1553, 1561 (11th Cir. 1997), we should
have held that only a prior suspension or disbarment
of Klayman or facts warranting that could justify deny-
ing pro hac vice admission. See In re Bundy, 840 F.3d
at 1056 (Gould, J., dissenting). Instead, we mistakenly
allowed the district court to deny Klayman’s admission
when a major part of the district court’s reasoning con-
cerned a pending negative bar proceeding that had
never been completed and subjected to appeals. The
standard we chose too easily let a district court elimi-
nate a criminal defense lawyer who promised to be a
thorn in the side of the district court; but indeed that
was just what Bundy then needed and what should
have been permissible in a high stakes contest like this
with liberty for life at stake. We should instead have
applied the standard used by the Fifth and Eleventh
Circuits suggesting that a defense counsel of choice
should not be eliminated through the pro hac vice ad-
mission process absent an ethical violation sufficient
  Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020




                        App. 6

to warrant a disbarment or facts determined finally to
that extent.
    For these reasons, I respectfully dissent.
  Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020




                         App. 7

[SEAL] OFFICE OF DISCIPLINARY COUNSEL
  Serving the District of Columbia Court of Appeals
    and its Board on Professional Responsibility
515 5th Street NW, Building A, Room 117, Washington,
   DC 20001 • 202-638-1501, FAX 202-638-0862
                    July 2, 2018
Hamilton P. Fox, III        Dolores Dorsainvil Nicolas
Disciplinary Counsel        Sean P. O’Brien
                            Joseph C. Perry
Elizabeth A. Herman
                            William R. Ross
Deputy Disciplinary
                            Clinton R. Shaw, Jr.
  Counsel
                            H. Clay Smith, III
Senior Assistant            Caroll Donayre Somoza
  Disciplinary Counsel      Traci M. Tait
Jennifer P. Lyman
                            Senior Staff Attorney
Julia L. Porter
                            Lawrence K. Bloom
Assistant Disciplinary
                            Manager, Forensic
  Counsel
                             Investigations
Joseph N. Bowman
                            Charles M. Anderson
Hendrik deBoer
Gayle Marie Brown Driver    Senior Forensic
Jerri U. Dunston              Investigator
Jelani C. Lowery            Kevin E. O’Connell
Becky Neal

CONFIDENTIAL
Larry E. Klayman, Esquire
269 South Beverly Drive
Suite # 1298
Beverly Hills, California 90212
     and
leklayman@gmail.com
  Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020




                        App. 8

          Re: Klayman/Disciplinary Counsel
              Disciplinary Docket No.: 2017-D051
Dear Mr. Klayman:
    Based on the investigation of your actions in con-
nection with your pro hac vice application in United
States v. Bundy, Disciplinary Counsel has prepared the
enclosed proposed specification of charges. Before sub-
mitting the proposed charges to a Contact Member, I
wanted to give you an opportunity to provide this office
with any additional information and documents you
think are relevant. In your letter of June 12, 2018, you
said you would be filing another writ of certiorari with
the Supreme Court. If you have done so, please provide
Disciplinary Counsel a copy.
     We are sending this correspondence to your Bev-
erly Hills, California address because you have stated
this is where you want this office to send your mail.
Please note that the D.C. Bar Membership Office con-
tinues to list your address as 2020 Pennsylvania Avenue,
NW, Suite 345, Washington, D.C. 20006. To ensure that
all mail is sent to you in California, you should advise
the D.C. Bar of your most current primary address.
    Thank you for your cooperation.
                           Sincerely yours,
                         /s/ Julia L. Porter
                             Julia L. Porter
                             Senior Assistant
                               Disciplinary Counsel
Enclosure: Draft Specification of Charges
JLP:act
  Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020




                         App. 9

DISTRICT OF COLUMBIA COURT OF APPEALS
BOARD ON PROFESSIONAL RESPONSIBILITY

In the Matter of         :
                         :
LARRY E. KLAYMAN,        :
ESQUIRE                  :
    Respondent,          :
                         :        Disciplinary Docket
A Member of the Bar of :             No. 2017-D051
the District of Columbia :
Court of Appeals.        :
Bar Number: 334581       :
Date of Admission:       :
December 22, 1980        :

         SPECIFICATION OF CHARGES
     The disciplinary proceedings instituted by this
petition are based upon conduct that violates the
standards governing the practice of law in the District
of Columbia as prescribed by D.C. Bar R. X and XI,
§ 2(b).
     Jurisdiction for this disciplinary proceeding is pre-
scribed by D.C. Bar R. XI. Pursuant to D.C. Bar R. XI,
§ 1(a), jurisdiction is found because:
     1. Respondent is a member of the Bar of the Dis-
trict of Columbia Court of Appeals, having been admit-
ted on December 22, 1980, and assigned Bar number
334581. Respondent also is licensed in Florida. Re-
spondent was licensed to practice in Pennsylvania but
was administratively suspended based on his failure to
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                        App. 10

comply with CLE requirements. Respondent has never
been licensed to practice law in Nevada.
    The facts giving rise to the charges of misconduct
are as follows:
    The Disciplinary Proceedings Pending
    Against Respondent in 2016
    2. On or about November 15, 2012, Disciplinary
Counsel submitted proposed charges against Respond-
ent in Bar Docket No. 2008-D048. A contact member
approved the charges, and they were filed with the
Court on September 27, 2013 and subsequently served
on Respondent.
     3. On June 23, 2014, Respondent signed an
affidavit stipulating to the facts in a petition for nego-
tiated discipline. Respondent averred that he accepted
full responsibility for his misconduct, which the nego-
tiated petition described as violations of Rule 1.9
(conflict of interest) in three matters and Rule 8.4(d)
(conduct seriously interfering with administration of
justice) in one of the three matters. He agreed to a pub-
lic censure for his misconduct.
    4. After holding a hearing on the petition for ne-
gotiated discipline, the Hearing Committee issued an
order on January 13, 2015, finding that a public cen-
sure was “unduly lenient.” On that basis, the Commit-
tee rejected the petition for negotiated discipline but
said the parties could revise and resubmit it.
   5. On June 22, 2015, Disciplinary Counsel filed
a motion to withdraw its petition for negotiated
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                       App. 11

discipline. On August 3, 2015, the Hearing Committee
denied the motion as moot, as the matter for negoti-
ated disposition already was closed.
    6. On August 31, 2015, the Board Office assigned
the previously-filed charges against Respondent to an-
other Hearing Committee. That Committee held a
three-day hearing on the charges on January 26-28,
2016.
     7. At the close of the hearing on January 28,
2016, the Hearing Committee made a preliminary,
non-binding decision, finding that Respondent had vi-
olated at least one of the Rules. The Committee set a
briefing schedule for post-hearing briefs.
     8. On March 3, 2016, Disciplinary Counsel filed
its post-hearing brief, recommending that Respondent
be suspended based [sic] the evidence demonstrating
he violated Rule 1.9 in three matters and Rule 8.4(d)
in one of the three matters.
    9. Respondent did not file his post-hearing brief
until sometime after March 16, 2016.


    The Criminal Charges Against Cliven
    Bundy in Federal Court in Nevada
     10. On March 2, 2016, a federal grand jury in the
District of Nevada returned a sixteen-count supersed-
ing indictment against Cliven Bundy, four of his sons,
and 14 others, charging them with conspiracy, assault
on a federal officer, obstruction of justice, and other
crimes.
  Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                            App. 12

    11. Following his indictment, Bundy retained a
Nevada lawyer, Joel Hansen, and Respondent to repre-
sent him in the criminal matter, which was before the
United States District Court of Nevada.1
     12. Under Local Rules for the United States Dis-
trict Court of Nevada, an attorney who has been re-
tained to appear in a particular case but is not a
member of the bar of the district court “may appear
only with the court’s permission . . . by verified petition
on the form furnished by the clerk.” Nev. Dist. Ct. Local
R. IA 11-2(a). The Rule further states that “[t]he court
may grant or deny a petition to practice under this
rule.” Id. 11-2(h).


        Respondent’s Petition to be Admitted Pro
        Hac Vice as Counsel for Bundy
     13. On March 27, 2016, Respondent filed a Veri-
fied Petition stating that Bundy had retained him in
connection with the Nevada criminal case and request-
ing pro hac vice admission to practice before the dis-
trict court.
    14. In his verified petition and in other pleadings
Respondent filed with the United States District of Ne-
vada and the United States Court of Appeals for the
Ninth Circuit, Respondent listed his offices at 2020

    1
       Hansen later sought permission to withdraw for health rea-
sons, and the district court approved his request on the condition
that Bundy find substitute local counsel. On October 24, 2016,
Nevada attorney Bret Whipple entered his appearance as counsel
for Bundy.
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                       App. 13

Pennsylvania Avenue, NW, Suite 800 (later Suite 345),
Washington, D.C. 20006.
    15. The Verified Petition included Respondent’s
sworn responses to a number of inquiries. The fifth
question or request for information read:
    That there are or have been no disciplinary
    proceedings instituted against petitioner, nor
    any suspension of any license, certificate or
    privilege to appear before any judicial,
    regulatory or administrative body, or any res-
    ignation or termination in order to avoid dis-
    ciplinary or disbarment proceedings, except
    as described in detail below.
    16.   Respondent wrote in response:
    The only disciplinary case pending is in the
    District of Columbia, disclosed in the at-
    tached. During my 39 years as an attorney,
    I have remained continually in good standing
    with every jurisdiction that I have been ad-
    mitted to, but have responded to a few com-
    plaints explained in the attached statement.
    I also allowed my bar membership in Pennsyl-
    vania to lapse for lack of use by not complet-
    ing CLE’s [sic] there, but remain eligible for
    reinstatement. See attached statement.
    17. Respondent provided further information in
an attached statement. With respect to the disciplinary
case in D.C., Respondent stated:
    [The proceeding] was filed almost 8 years ago
    over a claim by Judicial Watch, my former
    public interest group that I founded and was
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                        App. 14

    Chairman and General Counsel, after I left
    Judicial Watch to run for the U.S. Senate in
    Florida in 2003-04, that by representing a for-
    mer client, employee and donor that it had
    abandoned, sexually harassed and defrauded
    that I was in conflict of interest. I represented
    the persons pro bono, did not breach any con-
    fidences with Judicial Watch, and did so only
    to protect their interests in an ethical fashion.
    I did not seek to break any agreements with
    Judicial Watch but rather to have them en-
    forced to help these persons. The matter is
    likely to be resolved in my favor and there has
    been no disciplinary action.
     18. As to other bar complaints, Respondent ex-
plained that he “agreed to a public reprimand before
The Florida Bar” for failing to timely pay a mediated
settlement to a client, but that there was “no showing
of dishonesty” and he was never suspended from the
practice of law. Respondent also revealed that, 22 and
18 years earlier, “two judges vindictively stated that I
could not practice before them after I challenged rul-
ings they had made on the basis of bias and prejudice.”
He explained that those exclusions applied only to the
two judges themselves, Judge William D. Keller of the
U.S. District Court for the Central District of Califor-
nia and Judge Denny Chin of the U.S. District Court
for the Southern District of New York. He said that the
“bars of the District of Columbia and Florida reviewed
these rulings and found that I did not act unethically”
and that he was currently in good standing in both ju-
risdictions.
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                        App. 15

      19. On March 31, 2016, the district court denied
Respondent’s Verified Petition “for failure to fully dis-
close disciplinary actions and related documents.” The
district court found that Respondent’s statement that
the matter regarding Judicial Watch pending in D.C.
“is likely to be resolved in my favor and there has been
no disciplinary action” was “misleading and incom-
plete.” The district court had, on its own, learned that
in the D.C. disciplinary proceedings, Respondent had
signed an Affidavit of Negotiated Discipline and a Pe-
tition for Negotiated Discipline in which he stipulated
to misconduct in three different cases and consented to
a public censure. Respondent had failed to disclose ei-
ther of these documents to the district court. The dis-
trict court found that they were “admissions of three
separate incidents of stipulated misconduct that were
not clearly disclosed in [Respondent]’s Verified Peti-
tion.”
    20. The district court denied the petition, but
without prejudice. The district court then explained:
    Should Klayman wish to file a new Verified
    Petition with the Court, the following infor-
    mation should be included: (1) the case num-
    bers for the cases before Judge William D.
    Keller and Judge Denny Chin that resulted in
    these judges precluding Klayman’s practice
    before them; (2) verification of the review by
    the Bar Associations of the District of Colum-
    bia and Florida finding that Klayman did not
    act unethically before Judges Keller and Chin;
    (3) an updated Certificate of Good Standing
    from the Supreme Court of Florida; (4) the
  Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                            App. 16

        Florida Bar Association’s reprimand verifying
        that there was no showing of dishonesty in
        connection with their disciplinary action; (5)
        the Exhibits attached to this Order [the Affi-
        davit of Negotiated Disposition and Petition
        for Negotiated Discipline that Respondent
        signed and were filed in the D.C. disciplinary
        proceeding on June 23, 2004]; and (6) verifica-
        tion that the matter in the District of Colum-
        bia disciplinary case referenced in the Verified
        Petition has been resolved with no discipli-
        nary action.
     21. On April 7, 2016, Respondent filed a “Supple-
ment to and Renewed Verified Petition” for permission
to practice in the court as counsel for Bundy in his
criminal case.2 Respondent provided evidence and ex-
planations for items (1)-(5) of the district court’s re-
quirements as follows: (1) he provided the case names
and citations for the actions involving Judges William
D. Keller and Denny Chin; (2) he provided a letter from
the D.C. Bar finding no ethical violation in the Keller
and Chin matters, but said that the Florida Bar’s files
were no longer accessible; (3) he provided an updated
letter of good standing from the Supreme Court of Flor-
ida; (4) he provided a copy of Florida’s reprimand; and
(5) he provided the exhibits attached to the district
court’s March 2016 order. As to the district court’s sixth
requirement, Respondent disputed the conclusion the

    2
      The district court noted that, contrary to its order, Re-
spondent did not file a new Verified Petition. Thus, it construed
his Renewed Petition as a request for reconsideration of the orig-
inal Verified Petition.
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                        App. 17

district court drew from the documents it had identi-
fied. The court, he said, “appears to have misunderstood
the nature and current posture of the disciplinary pro-
ceeding underway” in the District of Columbia.
    [T]he prior attempted negotiated discipline
    never entered into effect and Mr. Klayman
    never chose to pursue any further proposed
    negotiated discipline as he . . . did not violate
    any ethical provision of the District of Colum-
    bia Code of Professional Responsibility. Bar
    Counsel and Mr. Klayman had attempted to
    resolve the matter by agreement, but Mr.
    Klayman later thought the better of having
    signed the affidavit and agreeing to negoti-
    ated discipline it [sic] since he feels strongly
    that he acted ethically at all times.
With his supplement statement, Respondent provided
a letter prepared by Professor Ronald Rotunda giving
his “expert” opinion that “Respondent ha[d] not com-
mitted any offense that merits discipline.” Respondent
also attached his “post-hearing brief ” to the Hearing
Committee in the D.C. disciplinary matter, but did not
describe the evidence offered at the hearing (although
he did say it did not include his affidavit or prior ad-
missions), and the brief itself did not explain the pro-
cedural posture of the D.C. disciplinary proceeding.
Respondent did not include the brief Disciplinary
Counsel had filed in the matter. Respondent repeated
that he was “confident of ultimately prevailing . . .
since the ultimate finding of the Committee which
heard the evidence is simply a recommendation” that
the Board and D.C. Court would review.
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                        App. 18

     22. The district court treated Respondent’s re-
newed filing as a request for reconsideration and denied
it on April 19, 2016. The district court did not discuss
the first five conditions imposed in its March 31 Order,
but only the sixth – the D.C. disciplinary matter. The
court noted that Respondent “admit[ted] that [the D.C.
matter] is still pending,” and thus there was “no error
with its prior ruling.” The court ordered that “Klay-
man’s Verified Petition shall remain denied without
prejudice until such time as Klayman can provide
proof that the ethical disciplinary proceeding in the
District of Columbia has been resolved in his favor.”


    The Bivens Action Against the Federal
    District Judge and Others
     23. On May 10, 2016, a few weeks after the dis-
trict court denied Respondent’s renewed request for
pro hac vice admission, Bundy filed a Bivens action
against Chief Judge Gloria Navarro (the district court
judge that had denied Respondent’s pro hac vice peti-
tion) and others including Senator Harry Reid and his
son, and President Obama for allegedly conspiring
against him. In the complaint, Bundy alleged, among
other things, that the district court had denied Re-
spondent pro hac vice admission for political reasons
and she was biased and prejudiced.
     24. On May 20, 2016, Bundy filed a motion to dis-
qualify Chief Judge Novarra [sic] based on the allega-
tions in the Bivens lawsuit pending against her. The
district court denied the motion.
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                        App. 19

     25. Respondent did not sign and was not listed
as counsel on the Bivens complaint against the district
court judge and others. Respondent, however, was
listed as “of counsel” on subsequent pleadings filed on
behalf of Bundy in the Bivens action, and his D.C. Bar
number and D.C. office were provided in the caption of
those pleadings.
    26. On October 12, 2016, the Bivens action was
dismissed pursuant to Fed. R. Civ. P. 41(a)(1)(A) based
on the stipulation of all the parties. The parties dis-
missed the action approximately a week after the Ninth
Circuit issued a briefing schedule in connection with
Respondent’s first petition for writ of mandamus.


    Respondent’s Successive Petitions for Writ
    of Mandamus
    27. On July 6, 2016, Respondent filed an Emer-
gency Petition for Writ of Mandamus with the Ninth
Circuit. Respondent requested that the Ninth Circuit
compel the district court to admit him pro hac vice and
argued that Bundy’s Sixth Amendment right to coun-
sel would be violated if he were forced to go to trial
without his attorney of choice.
     28. Chief Judge Navarro filed a response to the
Ninth Circuit defending the district court’s decision
not to admit Respondent. The district court also offered
additional evidence and grounds for its refusing to
grant Respondent pro hac vice status, including: (1) Re-
spondent had failed to accurately and truthfully de-
scribe the D.C. disciplinary proceedings and had failed
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                       App. 20

to disclose that a hearing committee had rejected the
negotiated disposition because the sanction of public
censure was unduly lenient; (2) Respondent failed to
mention or disclose other court findings relevant to
question five on the petition, and the district court
listed eight cases in which the courts had revoked or
denied Respondent pro hac vice status because of his
“inappropriate and unethical behavior”; (3) Respond-
ent had misrepresented the two cases in which two dis-
trict court [sic] had banned him from their courtrooms
and had failed to disclose that the trial court’s deci-
sions were affirmed on appeal, and the Second Circuit
in affirming one of the decisions found that Respond-
ent’s challenge to a district court’s impartiality was
“insulting and smacked of intimidation”; and (4) that
Respondent had been involved in the Bivens action
that Bundy filed against President Obama, Senator
Reid, and the district court judge who denied Respond-
ent’s pro hac vice admission, alleging they had con-
spired to violate his civil rights.
    29. On October 28, 2016, the Ninth Circuit de-
nied Respondent’s request for mandamus relief. The
Ninth Circuit concluded:
    Klayman has made misrepresentations and
    omissions to the district court regarding the
    ethics proceedings before the District of Co-
    lumbia Bar; he has shown a pattern of disre-
    gard for local rules, ethics, and decorum; and
    he has demonstrated a lack of respect for the
    judicial process by suing the district judge
    personally. By any standard, the district court
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                           App. 21

        properly denied his petition to be admitted
        pro hac vice. Bundy is entitled to a fair trial,
        defended by competent, vigorous counsel of
        his choosing. But his right to such counsel
        does not extend to counsel from outside the
        district who has made it a pattern or practice
        of impeding the ethical and orderly admin-
        istration of justice.[3]
    30. On November 10, 2016, Respondent filed an
emergency petition with the Ninth Circuit requesting
rehearing en banc. On December 13, 2016, the Ninth
Circuit denied the petition for rehearing.
     31. On January 17, 2017, Respondent filed an
emergency petition for writ of mandamus with the
Supreme Court, which he supplemented twice. Re-
spondent misrepresented that Bundy’s trial would
commence on February 6, 2017, when it was actually
scheduled to begin 30 days after the completion of the
February 6, 2016 trial of other defendants in the case.
The Supreme Court denied the petition on February
27, 2017. In re Bundy, 137 S. Ct. 1213 (S. Ct. 2017).
     32. On March 9, 2017, Respondent filed a second
emergency petition for writ of mandamus with the
Ninth Circuit, raising many of the same arguments he
had in his first petition and additional arguments that
[sic] Ninth Circuit found had no merit or were false.



    3
      Chief Judge Gould dissented based on his conclusion that
Bundy’s Sixth Amendment right to chosen counsel should have
taken precedence over the issue of Respondent’s candor.
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                           App. 22

     33. The Ninth Circuit denied Respondent’s sec-
ond petition in a per curiam opinion on March 30, 2017.
In re Bundy, 852 F.3d 945 (9th Cir. 2017). The Ninth
Circuit found that Respondent’s second petition was
“procedurally irregular” and substantively had “no
merit[ ]”. The Ninth Circuit found that there was no
credible evidence to support Respondent’s claim that
the district court had threatened Bret Whipple,
Bundy’s lawyer in the criminal case, with contempt,
and that Respondent’s claims about Whipple, includ-
ing that he had little or no federal criminal defense ex-
perience, were “demonstrably false.” The Ninth Circuit
concluded that the documents Respondent filed “in
support of the petition for a writ of mandamus – by
themselves and without looking to our earlier deci-
sion’s consideration of Klayman’s record – entirely
support the district court’s decision [to deny him pro
hac vice admission]. The petition and reply contain pa-
tently false allegations and lack the most basic of due
diligence in fact checking.” 852 F.3d at 953.4
    34. On April 3, 2017, Respondent filed an emer-
gency petition for rehearing en banc. No judge re-
quested a vote on whether to rehear the matter en
banc, and the Ninth Circuit denied Respondent’s re-
quest for an en banc rehearing on May 15, 2017.
    35. On May 18, 2017, Respondent filed a “Motion
to Correct the Record Regarding False Allegations of
Misstatements to this Court and the District Court”

    4
       Chief Judge Gould dissented but for the reason he did in
his dissent of the first petition.
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                        App. 23

and an accompanying brief. Respondent alleged that
the district court and Judge Bybee of the Ninth Circuit
(the judge who had written the decisions denying Re-
spondent’s first two mandamus petitions) had made
false allegations against him and insisted he had not
made any misrepresentations or omitted any infor-
mation he was required to disclose. He alleged that
“the ‘issue’ of [his] truthfulness only arose when the
District Court was pressed for a reason why it had ar-
bitrarily and capriciously denied [his] pro hac vice ap-
plication by [the Ninth Circuit] and thereby fabricated
this diversionary tactic to protect itself.”
     36. The Ninth Circuit denied Respondent’s “Mo-
tion to Correct the Record” on May 23, 2017.
     37. On June 14, 2017, Respondent filed a “Motion
for a Separate Judicial Panel to Rule on Klayman’s Mo-
tion to Correct Record.” Respondent alleged that Judge
Bybee should not be allowed “to rule on his own mis-
conduct.”
     38. The Ninth Circuit denied the motion the next
day, June 15, 2017.
     39. Respondent again sought review by the Su-
preme Court, filing a petition for a writ of mandamus
on July 21, 2017, and two supplemental briefs. The Su-
preme Court denied the petition for review on October
2, 2017 and denied Respondent’s subsequent petition
for rehearing on October 30, 2017.
   40. While he was seeking review by the Supreme
Court of the denial of his second mandamus petition,
  Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                            App. 24

Respondent filed a third emergency petition for writ of
mandamus with the Ninth Circuit on October 2, 2017.
    41. The Ninth Circuit denied the petition two
days later on October 4, 2017.5
     42. On October 6, 2017, Respondent filed under
seal an emergency motion for a separate judicial panel
with a ‘‘judicial council complaint.” The Ninth Circuit
denied the motion for a separate judicial panel that
same day.
    43. On December 20, 2017, Chief Judge Navarro
declared mistrial in the criminal [sic] against Bundy,
who continued to be represented by Whipple. On Jan-
uary 8, 2018, Chief Judge Navarro granted the motions
of Bundy and other defendants to dismiss the charges
against them with prejudice.
     44. Several months before Chief Judge Nararro’s
rulings of December 20, 2017, the Hearing Committee
issued its report in Respondent’s disciplinary matter
finding that he had violated Rule 1.9 in three matters
and Rule 8.4(d) in one of those matters, and recom-
mending he be suspended for 90 days with a fitness re-
quirement.
     45. On February 6, 2018, the Board on Profes-
sional Responsibility issued its report and recommen-
dation in the disciplinary matter against Respondent.
The Board accepted the Committee’s findings of
fact, agreed that Respondent had violated Rule 1.9 in
    5
      As he had had [sic] before, Chief Judge Gould dissented, say-
ing he would grant the petition to give Bundy his lawyer of choice.
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                       App. 25

three matters, but disagreed that he violated Rule
8.4(d), although saying it was a “close question.” The
Board also recommended a 90-day suspension, but
without a fitness requirement.
     46. On February 6, 2018, the same day the Board
issued its report, Respondent filed his fourth petition
for writ of mandamus with the Ninth Circuit, which he
amended on February 7, 2018. Respondent contended
that the Ninth Circuit’s and district court’s previous
orders should be vacated because they were now moot
based on the dismissal of the underlying criminal mat-
ter against Bundy. Respondent also contended that
“Judge Bybee’s order” must be vacated because of
Judge Bybee’s alleged bias. According to Respondent,
Judge Bybee’s decision to rule against Respondent
“can only be explained by the appearance of Judge
Bybee’s extrajudicial bias and prejudice stemming
from his personal relationships, friendships, and asso-
ciations with Judge Navarro and Sen. Reid, . . . ” Re-
spondent requested that Judge Bybee not be included
in the judicial panel ruling on his fourth petition.
     47. In support of his claim that Judge Bybee had
extrajudicial bias, Respondent made a number of as-
sertions that had no basis and were frivolous, that in-
cluded but were not limited to:
         (a) Judge Bybee demonstrated his bias and
reacted to his friendship and personal relationship
with the District Court Judge and Sen. Reid, by asking
Respondent questions about the Bivens action filed
against the District Court Judge, Sen. Reid, and
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                        App. 26

President Obama during the oral argument in the first
mandamus petition (the questions Respondent at-
tributed to Judge Bybee were asked by another Judge
on the Panel);
          (b) Judge Bybee assumed in his questions
(which were actually asked by another judge) that Re-
spondent had something to do with the Bivens action
(Respondent had initially said that he was a plaintiff
in the Bivens action before clarifying he was not a
party, although he was involved in the action as he was
listed “of counsel” in numerous pleadings filed on be-
half of Bundy);
          (c) Judge Bybee and Judge Navarro “are
close friends and associates” by virtue of the fact that
Judge Bybee was a “founding faculty member” of
UNLV’s law school, and Judge Navarro received her
undergraduate degree from UNLV;
         (d) Judge Bybee had a “longstanding rela-
tionship, friendship and association” with Sen. Reid as
evidenced by Sen. Reid’s statements about Judge
Bybee in 2003 in connection with his nomination to the
Ninth Circuit in 2003, and Judge Bybee was “re-
turn[ing] the favor” by denying Respondent’s pro hac
vice application; and
         (e) Judge Bybee and Sen. Reid had a “social
and familiar relationship” because Judge Bybee’s wife
Shannon and Sen. Reid were both inducted within one
year of one another as members of the same UNLV or-
ganization (Shannon Bybee, a male, was never married
to Judge Bybee, and died in 2003).
  Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                            App. 27

     48. Respondent further alleged that “[t]he fact
remains, however, that Mr. Klayman has never once
been found to have acted unethically by any bar asso-
ciation who reviewed his conduct before a judge.”
When Respondent made this statement, he knew that
the Hearing Committee had found by clear and con-
vincing evidence that he had violated Rule 1.9 in three
matters, and Rule 8.4(d) in one of those matters.
     49. Respondent also alleged that Judge Gould
“clearly and unequivocally found that [Respondent]
had fulfilled his obligation of candor and truthfully an-
swered all the questions presented to him . . . ” Re-
spondent then quoted a statement by Judge Gould in
his initial dissent, but omitted the Judge’s concluding
sentence in the quoted paragraph which read: “Yet, for
[Respondent] to tell the district court that it was wrong
about the negotiated discipline being in effect and to
not also tell the court why the disposition lacked effect
– its rejection by the bar committee – may have been a
relevant omission.”
    50. On February 13, 2018, the Ninth Circuit de-
nied Respondent’s request that Judge Bybee be recused
from the matter.
    51. On April 24, 2018, the Ninth Circuit denied
Respondent’s fourth writ of mandamus.6

    6
       Judge Gould dissented. He said he did not share Respond-
ent’s view that there had been any bias against him by any mem-
ber of the panel, but found “these proceedings have become
overblown.” Judge Gould reiterated his belief that the initial de-
nial of Respondent’s pro hac vice admission was wrong.
  Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                            App. 28

    52. Respondent’s conduct violated the following
D.C. Rules of Professional Conduct and/or the Nevada
Rules of Professional Conduct, and/or Rule 46(c) of the
Federal Rules of Appellate Procedure for the United
States Court of Appeals for the Ninth Circuit,7 as made
applicable by D.C. Rule 8.5(b)(1) – all of which prohibit
the same misconduct:
         a. Rule 3.1, in that Respondent asserted or
controverted an issue when there was no basis in law
and fact for doing so that was not frivolous;
         b. Rule 3.3(a), in that Respondent knowingly
made a false statement of fact to a tribunal or failed to
correct a false statement of material fact previously
made to the tribunal;
         c. Rule 8.1(a), in that in his application and
supplemental application for admission to the district
court, Respondent knowingly made false statements of
fact or material fact;
        d. Rule 8.4(c), in that Respondent engaged
in conduct involving dishonesty, deceit, and misrepre-
sentation; and



    7
       FRAP 46(c) provides that “[a] court of appeals may disci-
pline an attorney who practices before it for conduct unbecoming
a member of the bar or for failure to comply with any court rule.”
In determining what constitutes “conduct unbecoming” a lawyer,
the Ninth Circuit has looked to the ABA Model Rules and the
state rules where the lawyer maintains his practice. See, e.g.,
Rodriquez v. Robbins, 797 F.3d 758, 759 (9th Cir. 2015); In re Gir-
ardi, 611 F.3d 1027, 1035 (9th Cir. 2010)
 Case 0:20-cv-61912-DPG Document 27-8 Entered on FLSD Docket 10/30/2020 P




                        App. 29

        e. Rule 8.4(d), in that Respondent engaged
in conduct seriously interfering with or prejudicial to
the administration of justice.
             Respectfully submitted,

             Hamilton P. Fox, III
             Disciplinary Counsel

             Julia Porter
             Senior Assistant Disciplinary Counsel
             OFFICE OF DISCIPLINARY COUNSEL
             515 Fifth Street, N.W.
             Building A, Room 117
             Washington, D.C. 20001
             (202) 638-1501



                  VERIFICATION
    I do affirm that I verily believe the facts stated in
the Specification of Charges to be true.


             Julia Porter
             Senior Assistant Disciplinary Counsel
    Subscribed and affirmed before me in the District
of Columbia this ___ day of July 2018.
My Commission Expires:
________________________     ________________________
                              Notary Public
